EXHIBIT 10.1

[Form for Section 16 Executives]

INDEMNITY AGREEMENT

     THIS AGREEMENT is made as of __________________, _____ by and between
Lithia Motors, Inc., an Oregon corporation (Company), and
_____________________________ (Indemnitee), a senior executive of the Company.

RECITALS

     A. It is essential to the Company to retain and attract as senior executive
the most capable persons available.

     B. The increase in corporate litigation subjects directors and executives
to expensive litigation risks at the same time that the availability and
coverage of directors’ and officers’ liability insurance have been reduced.

     C. It is now and always has been the express policy of the Company to
indemnify its directors and officers so as to provide them with the maximum
possible protection permitted by law.

     D. The Restated Articles of Incorporation of the Company (Restated
Articles) require indemnification of the directors and officers of the Company
as provided in the Restated Articles and permit additional indemnifications of
directors and officers by contract. The Oregon Business Corporation Act (the
“Act”) expressly provides that the indemnification provisions set forth in the
Act are not exclusive, and thereby contemplates that contracts may be entered
into between the Company and members of the Board of Directors and executive
officers with respect to indemnification of directors and officers.

          NOW, THEREFORE, the Company and Indemnitee agree as follows:

     1. Services to the Company; Cooperation. Indemnitee will serve or continue
to serve as a director or executive officer of the Company for so long as
Indemnitee is duly elected or until Indemnitee tenders a resignation in writing
or is removed.

     2. Definitions. As used in this Agreement:

          (a) The term “Change in Control” shall mean that any of the following
has occurred: (i) any “person” (as such term is used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, as amended), other than a trustee or
other fiduciary holding securities under an employee benefit plan of the Company
or a company owned directly or indirectly by the stockholders of the Company in
substantially the same proportions as their ownership of stock of the Company,
is or becomes the “beneficial owner” (as defined in Rule 13d-3 under that Act),
directly or indirectly, of securities of the Company representing 20% or more of
the total voting power represented by the Company’s then outstanding Voting
Securities, (ii) during any period of two consecutive years, individuals who at
the beginning of such period constitute the Board of Directors of the Company
and any new director whose election by the Board of Directors or nomination for
election by the Company’s stockholders was approved by a vote of at least
two-thirds (2/3) of the directors then still in office who either were directors
at the

1

30162527.01

--------------------------------------------------------------------------------

beginning of the period or whose election or nomination for election was
previously so approved, cease for any reason to constitute a majority thereof,
or (iii) the stockholders of the Company approve a merger or consolidation of
the Company with any other entity, other than a merger or consolidation which
would result in the Voting Securities of the Company outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into Voting Securities of the surviving entity) at least 80% of
the total voting power represented by the Voting Securities of the Company or
such surviving entity outstanding immediately after such merger or
consolidation, or the stockholders of the Company approve a plan of complete
liquidation of the Company or an agreement for the sale or disposition by the
Company (in one transaction or a series of transactions) of all or substantially
all of the Company’s assets.

           (b) The term “Expenses” shall include expenses of investigations,
judicial or administrative proceedings or appeals, personal travel and per diem
expenses, attorneys’ fees and disbursements and any expenses of establishing a
right to indemnification under Section 11 of this Agreement, but shall not
include amounts paid in settlement by Indemnitee or the amount of judgments or
fines against Indemnitee.

           (c) The term “Proceeding” shall include any threatened, pending or
completed action, suit or proceeding, arbitration, mediation or investigation,
whether brought in the right of the Company or otherwise and whether of a civil,
criminal, administrative or investigative nature, in which Indemnitee may be or
may have been involved as a party or otherwise, by reason of the fact that
Indemnitee is or was a director or officer of the Company or is or was serving
at the request of the Company as a director, officer, employee or agent of
another corporation, partnership, joint venture, trust or other enterprise,
whether or not serving in such capacity at the time any liability or expense is
incurred for which indemnification or reimbursement can be provided under this
Agreement.

           (d) The term “Independent Legal Counsel” shall mean legal counsel,
selected as provided in Section 10, who has not otherwise performed services for
the Company or the Indemnitee within the last five years (other than in
connection with matters referred to in Section 10).

           (e) References to “other enterprise” shall include employee benefit
plans; references to “fines” shall include any excise tax assessed with respect
to any employee benefit plan; references to “serving at the request of the
Company” shall include any service as a director, officer, employee or agent of
the Company which imposes duties on, or involves services by, such director,
officer, employee or agent with respect to an employee benefit plan, its
participants or beneficiaries; and a person who acted in good faith and in a
manner reasonably believed to be in the best interest of an employee benefit
plan shall be deemed to have acted in a manner “not opposed to the best
interests of the Company” as referred to in this Agreement.

     3. Indemnity in Third-Party Proceedings. The Company shall indemnify
Indemnitee in accordance with the provisions of this Section 3 if Indemnitee is
a party to or threatened to be made a party to any Proceeding (other than a
Proceeding by or in the right of the Company to procure a judgment in its favor)
against all Expenses, judgments, fines and amounts paid in settlement actually
and reasonably incurred by Indemnitee in connection with the Proceeding, but
only if Indemnitee acted in good faith and in a manner which Indemnitee
reasonably believed

2

--------------------------------------------------------------------------------

to be in or not opposed to the best interests of the Company and, in the case of
a criminal proceeding, in addition, had no reasonable cause to believe that
Indemnitee’s conduct was unlawful.

     4. Indemnity in Proceedings by or in the Right of the Company. The Company
shall indemnify Indemnitee in accordance with the provisions of this Section 4
if Indemnitee is a party to or threatened to be made a party to any Proceeding
by or in the right of the Company to procure a judgment in its favor against all
Expenses actually and reasonably incurred by Indemnitee in connection with the
defense or settlement of the Proceeding, but only if Indemnitee acted in good
faith and in a manner which Indemnitee reasonably believed to be in or not
opposed to the best interests of the Company. No indemnification for Expenses
shall be made under this Section 4 in respect of any claim, issue or matter as
to which Indemnitee shall have been finally adjudged by a court to be liable to
the Company, unless and only to the extent that any court in which the
Proceeding was brought shall determine upon application that, despite the
adjudication of liability but in view of all the circumstances of the case,
Indemnitee is fairly and reasonably entitled to indemnity.

     5. Indemnification of Expenses of Successful Party. Notwithstanding any
other provisions of this Agreement, to the extent that Indemnitee has been
successful, on the merits or otherwise, in defense of any Proceeding or in
defense of any claim, issue or matter therein, including the dismissal of an
action without prejudice, the Company shall indemnify Indemnitee against all
Expenses incurred in connection therewith.

     6. Additional Indemnification.

           (a) The Company agrees, as set forth in this Section 6(a), to
indemnify Indemnitee to the fullest extent permitted by law, notwithstanding
that such indemnification may not be specifically authorized by the Company’s
Restated Articles of Incorporation, the Company’s Bylaws, the Act or the other
provisions of this Agreement. Accordingly, notwithstanding any limitation in
Sections 3, 4 or 5, the Company shall indemnify Indemnitee to the fullest extent
permitted by law if Indemnitee is a party to or threatened to be made a party to
any Proceeding (including a Proceeding by or in the right of the Company to
procure a judgment in its favor) against all judgments, fines, amounts paid in
settlement and Expenses actually and reasonably incurred by Indemnitee in
connection with the Proceeding. No indemnity shall be made under this Section
6(a) on account of Indemnitee’s conduct which constitutes a breach of
Indemnitee’s duty of loyalty to the Company or its shareholders or is an act or
omission not in good faith or which involves intentional misconduct or a knowing
violation of the law.

           (b) For purposes of Section 6(a), the meaning of the phrase “to the
fullest extent permitted by law” shall include, but not be limited to:

                  (i) to the fullest extent permitted by the provision of the
Act that authorizes or contemplates additional indemnification by agreement, or
the corresponding provision of any amendment to or replacement of the Act, and

                  (ii) to the fullest extent authorized or permitted by any
amendments to or replacements of the Act adopted after the date of this
Agreement that increase the extent to which a corporation may indemnify its
officers and directors.

3

--------------------------------------------------------------------------------

           (c) The Company agrees to indemnify Indemnitee for Expenses if
Indemnitee is called, in connection with a Proceeding, as a non-party witness by
reason of the fact that Indemnitee is or was a director or officer of the
Company.

     7. Exclusions. Notwithstanding any provision in this Agreement, the Company
shall not be obligated under this Agreement to make any indemnity in connection
with any claim made against Indemnitee:

           (a) for which payment has actually been made to or on behalf of
Indemnitee under any insurance policy or other indemnity provision, except with
respect to any excess beyond the amount paid under any insurance policy or other
indemnity provision;

           (b) for any transaction from which Indemnitee derived an improper
personal benefit;

           (c) for an accounting of profits made from the purchase and sale (or
sale and purchase) by Indemnitee of securities of the Company within the meaning
of Section 16(b) of the Securities Exchange Act of 1934, as amended, or similar
provisions of state statutory or common law;

           (d) if a court having jurisdiction in the matter shall finally
determine that such indemnification is not lawful under any applicable statute
or public policy; or

           (e) in connection with any Proceeding (or part of any Proceeding)
initiated by Indemnitee, or any Proceeding by Indemnitee against the Company and
its directors, officers, employees or other indemnitees, unless (i) the Company
is expressly required by law to make the indemnification, (ii) the Proceeding
was authorized by the Board of Directors of the Company, (iii) the Company
provides the indemnification, in its sole discretion, pursuant to the powers
vested in the Company under applicable law, or (iv) Indemnitee initiated the
Proceeding pursuant to Section 11 of this Agreement and Indemnitee is successful
in whole or in part in the Proceeding.

     8. Advances of Expenses. The Company shall pay the Expenses incurred by
Indemnitee in any Proceeding not brought directly by the Company or any of its
affiliates in advance at the written request of Indemnitee, if Indemnitee:

           (a) furnishes the Company a written affirmation of the Indemnitee’s
good faith belief that Indemnitee is entitled to be indemnified by the Company
under this Agreement; and

           (b) furnishes the Company a written undertaking to repay the advance
to the extent that it is ultimately determined that Indemnitee is not entitled
to be indemnified by the Company.

     Advances shall be made without regard to Indemnitee’s ability to repay the
Expenses and without regard to Indemnitee’s ultimate entitlement to
indemnification under the other provisions of this Agreement. Advances made
under this Section 8 shall be paid by the Company to Indemnitee as soon as
practicable but in any event within thirty (30) business days

4

--------------------------------------------------------------------------------

after written request by Indemnitee to the Company pursuant to this Section 8,
which request includes satisfactory evidence as to the amount of the Expenses.

     9. Notification and Defense of Claim. Not later than thirty (30) days after
receipt by Indemnitee of notice of the commencement of any Proceeding,
Indemnitee will, if a claim in respect of the Proceeding is to be made against
the Company under this Agreement, notify the Company of the commencement of the
Proceeding. The omission to notify the Company will not relieve the Company from
any liability which it may have to Indemnitee otherwise than under this
Agreement. With respect to any Proceeding as to which Indemnitee notifies the
Company of the commencement:

           (a) The Company will be entitled to participate in the Proceeding at
its own expense.

           (b) Except as otherwise provided below, the Company may, at its
option and jointly with any other indemnifying party similarly notified and
electing to assume such defense, assume the defense of the Proceeding, with
legal counsel reasonably satisfactory to the Indemnitee. Indemnitee shall have
the right to use separate legal counsel in the Proceeding, but the Company shall
not be liable to Indemnitee under this Agreement, including Section 8 above, for
the fees and expenses of separate legal counsel incurred after notice from the
Company of its assumption of the defense, unless (i) Indemnitee reasonably
concludes that there may be a conflict of interest between the Company and
Indemnitee in the conduct of the defense of the Proceeding or (ii) the Company
does not use legal counsel to assume the defense of such Proceeding. The Company
shall not be entitled to assume the defense of any Proceeding brought by or on
behalf of the Company or as to which Indemnitee shall have made the conclusion
provided for in (i) above.

           (c) If two or more persons who may be entitled to indemnification
from the Company, including the Indemnitee, are parties to any Proceeding, the
Company may require Indemnitee to use the same legal counsel as the other
parties. Indemnitee shall have the right to use separate legal counsel in the
Proceeding, but the Company shall not be liable to Indemnitee under this
Agreement, including Section 8 above, for the fees and expenses of separate
legal counsel incurred after notice from the Company of the requirement to use
the same legal counsel as the other parties, unless the Indemnitee reasonably
concludes that there may be a conflict of interest between Indemnitee and any of
the other parties required by the Company to be represented by the same legal
counsel.

           (d) The Company shall not be liable to indemnify Indemnitee under
this Agreement for any amounts paid in settlement of any Proceeding effected
without its written consent, which shall not be unreasonably withheld.
Indemnitee shall permit the Company to settle any Proceeding the defense of
which it assumes, except that the Company shall not settle any action or claim
in any manner which would impose any penalty or limitation on Indemnitee without
Indemnitee’s written consent, which may be given or withheld in Indemnitee’s
sole discretion.

     10. Procedure Upon Application for Indemnification. Any indemnification
under Sections 3, 4, 5 or 6 of this Agreement shall be made no later than sixty
(60) days after receipt of the written request of Indemnitee for indemnification
and shall not require that a determination

5

--------------------------------------------------------------------------------

be made in accordance with the Act by the persons specified in the Act that
indemnification is required under this Agreement. However, unless it is ordered
by a court in an enforcement action under Section 11 of this Agreement, no such
indemnification shall be made if a determination that the Indemnitee is not
entitled to indemnification under this Agreement is made within such 60-day
period (a) in the absence of a Change in Control, by (i) the Board of Directors
by a majority vote of a quorum consisting of directors who were not parties to
the Proceeding or (ii) Independent Legal Counsel appointed by the Board of
Directors in a written opinion (which counsel shall be appointed if a quorum is
not obtainable under (i)) or (b) following a Change in Control, by Independent
Legal Counsel selected by Indemnitee and reasonably acceptable to the Company.

     11. Enforcement. Indemnitee may enforce any right to indemnification or
advances granted by this Agreement to Indemnitee in any court of competent
jurisdiction if (a) the Company denies the claim for indemnification or
advances, in whole or in part, or (b) the Company does not dispose of the claim
within sixty (60) days of a written request for indemnification or advances.
Indemnitee, in the enforcement action, if successful in whole or in part, shall
be entitled to be paid also the expense of prosecuting the claim. It shall be a
defense to any such enforcement action (other than an action brought to enforce
a claim for advancement of Expenses pursuant to Section 8 above, if Indemnitee
has tendered to the Company the required affirmation and undertaking) that
Indemnitee is not entitled to indemnification under this Agreement, but the
burden of proving this defense shall be on the Company. Neither a failure of the
Company (including its Board of Directors or its shareholders) to make a
determination prior to the commencement of the enforcement action that
indemnification of Indemnitee is proper in the circumstances, nor an actual
determination by the Company (including its Board of Directors or its
shareholders) that indemnification is improper shall be a defense to the action
or create a presumption that Indemnitee is not entitled to indemnification under
this Agreement or otherwise. The termination of any Proceeding by judgment,
order of court, settlement, conviction or upon a plea of nolo-contendere, or its
equivalent, shall not, of itself, create a presumption that Indemnitee is not
entitled to indemnification under this Agreement or otherwise.

     12. Partial Indemnification. If Indemnitee is entitled under any provisions
of this Agreement to indemnification by the Company for some or part of the
Expenses, judgments, fines and amounts paid in settlement actually and
reasonably incurred by Indemnitee in the investigation, defense, appeal or
settlement of any Proceeding but not, however, for the total amount, the Company
shall indemnify Indemnitee for the portion of the Expenses, judgments, fines and
amounts paid in settlement to which Indemnitee is entitled.

     13. Nonexclusivity and Continuity of Rights. The indemnification provided
by this Agreement shall not be deemed exclusive of any other rights to which
Indemnitee may be entitled under the Company’s Restated Articles of
Incorporation, the Company’s Bylaws, any other agreement, any vote of
shareholders or directors, the Act, or otherwise, both as to action in
Indemnitee’s official capacity and as to action in another capacity while
holding office. The indemnification under this Agreement shall continue as to
Indemnitee even though Indemnitee ceases to be a director or officer and shall
inure to the benefit of the heirs and personal representatives of Indemnitee.

6

--------------------------------------------------------------------------------

     14. Business Combinations. If any person or group (as defined in Section
13(d)(3) of the Securities Exchange Act of 1934, as amended) acquires the legal
right to elect a majority of the Board of Directors of the Company in a
transaction or series of transactions that has not received the prior approval
of the Board of Directors of the Company, the Company or its successor, as the
case may be, shall, for a period of two years following the date that such legal
right is acquired (the “Trigger Date”), maintain any and all directors and
officers’ liability insurance in effect prior to the Trigger Date that covers
Indemnitee.

     15. Severability. If this Agreement or any portion of it is invalidated on
any ground by any court of competent jurisdiction, the Company shall indemnify
Indemnitee as to Expenses, judgments, fines and amounts paid in settlement with
respect to any Proceeding to the full extent permitted by any applicable portion
of this Agreement that is not invalidated or by any other applicable law or
arrangement.

     16. Subrogation. In the event of payment under this Agreement, the Company
shall be subrogated to the extent of such payment to all of the rights of
recovery of Indemnitee. Indemnitee shall execute all documents required and
shall do all acts that may be necessary to secure such rights and to enable the
Company effectively to bring suit to enforce such rights.

     17. Modification and Waiver. No supplement, modification or amendment of
this Agreement shall be binding unless executed in writing by both parties. No
waiver of any of the provisions in this Agreement shall constitute a waiver of
any other provisions of this Agreement (whether or not similar) nor shall any
waiver constitute a continuing waiver, unless expressly stated in any waiver.

     18. Notices. All notices, requests, demands and other communications under
this Agreement shall be in writing and shall be deemed to have been duly given
(a) upon delivery if delivered by hand to the party to whom the notice or other
communication shall have been directed or (b) if mailed by certified or
registered mail with postage prepaid, on the third business day after the date
on which it is so mailed:

               (i) If to Indemnitee, at the address indicated on the signature
page of this Agreement.


               (ii) If to the Company, to
                    Lithia Motors, Inc.
                    360 E. Jackson Street
                    Medford, OR 97501
                    Attention: Chief Executive Officer

or to any other address as may have been furnished to Indemnitee by the Company.

     19. Counterparts. The parties may execute this Agreement in two
counterparts, each of which shall constitute the original.

     20. Applicable Law. This Agreement shall be governed by and construed in
accordance with the law of the state of Oregon.

7

--------------------------------------------------------------------------------

     21. Successors and Assigns. This Agreement shall be binding upon the
Company and its successors and assigns.

          IN WITNESS WHEREOF, the parties have caused this Agreement to be
signed as of the day and year first written above.

LITHIA MOTORS, INC.  INDEMNITEE  By:_______________________________ 
 __________________________  Title:__________________________   (Signature) 
__________________________  _______________________________ 
_______________________________    Address 


8

--------------------------------------------------------------------------------